Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 30, 2022

                                     No. 04-21-00416-CV

                                    Kimi-Lyn MURRAY,
                                         Appellant

                                               v.

                                      Phillip MURRAY,
                                            Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-19449
                         Honorable Monique Diaz, Judge Presiding


                                        ORDER
        Appellant’s reply brief was due on August 29, 2022, but it was not filed. On September
23, 2022, appellant filed an unopposed motion requesting an extension of time to file the reply
brief along with the brief. After consideration, we grant the motion and deem the reply brief as
timely filed.

       It is so ORDERED September 30, 2022.


                                                                 PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT